Case: 21-60753    Document: 00516353343        Page: 1     Date Filed: 06/10/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 10, 2022
                                No. 21-60753                           Lyle W. Cayce
                                                                            Clerk

   Kameko R. Williams, as the administratrix of the Estate of James
   Lee Brownlee, and as natural daughter and next friend of James Lee
   Brownlee, Deceased, and on behalf of all of the Heirs-at-
   Law and Wrongful Death Beneficiaries of James Lee
   Brownlee, Deceased; The Estate of James Lee Brownlee,

                                                         Plaintiffs—Appellants,

                                    versus

   Patrolman Adam Zachary, in his individual capacity; Deputy
   Cody Shankle, in his individual capacity; Deputy Diana
   Westmoreland, in her individual capacity; Sheriff James D.
   Meyers, in his official capacity; Other Unknown John and Jane
   Does 1-10; Chickasaw County, Mississippi; Chickasaw
   County, Mississippi Sheriff’s Department,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 1:18-cv-128
Case: 21-60753     Document: 00516353343           Page: 2   Date Filed: 06/10/2022

                                    No. 21-60753


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Police arrested James Brownlee on the evening of July 4, 2016, and
   booked him into the Chickasaw County, Mississippi jail that night. Brownlee,
   who had no known preexisting conditions, went into cardiac arrest and died
   early the next morning. Brownlee’s daughter sued law enforcement officers
   and the county. The district court granted summary judgment, and we affirm.
                                         I.
                                        A.
          For summary-judgment purposes, we view the facts in the light most
   favorable to the non-movant. E.g., Brown v. Callahan, 623 F.3d 249, 253 (5th
   Cir. 2010). Here, that is Kameko Williams—Brownlee’s daughter—who
   brings this lawsuit on Brownlee’s behalf.
          We summarize (1) events starting with Brownlee’s first encounter
   with police and ending when Chickasaw County jailors took custody of him.
   These facts are primarily relevant to Mississippi Highway Patrol Trooper
   Adam Zachary. Then we summarize (2) events starting with the jailors’
   custody and ending with Brownlee’s death. These facts are primarily relevant
   to Jailor Cody Shankle.
                                         1.
          On July 4, 2016, Trooper Zachary and Trooper Kindle Jones were
   manning a traffic checkpoint. They stopped James Brownlee at that
   checkpoint. Mrs. Brownlee, Brownlee’s wife, was driving. But the officers
   suspected that Brownlee had been driving drunk, and that the pair had
   stopped the car about 100 yards shy of the checkpoint in order to switch


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-60753      Document: 00516353343           Page: 3    Date Filed: 06/10/2022




                                     No. 21-60753


   drivers. After some discussion not relevant here, Zachary arrested Brownlee
   on various misdemeanor charges.
          Shortly after the stop, Mrs. Brownlee saw her husband “leaning over”
   in a way that made her think “he was sick.” (But there is no affirmative
   indication that Zachary saw this.) Brownlee was very intoxicated at the time,
   nearly double the legal limit for driving.
          Before driving Brownlee to the jail, Zachary stopped along the side of
   the road, rolled down his window, and talked with Jones. Brownlee
   repeatedly complained of back pain and said he needed to stand up and
   stretch. Brownlee said, “my back is killing me.” Zachary and Jones both
   heard this, and Jones opened up the door to let Brownlee get out and stretch.
   Brownlee also said the handcuffs were hurting him, so Zachary took them off
   and “swapped them to the front.”
          On the way to the jail, Brownlee said, “Man, I don’t know if I am going
   to make it to the jail. I just want to stand up.” So Zachary turned on his patrol
   car’s blue lights and sped up in order to get to the jail faster. Zachary did not
   stop at the hospital, and Brownlee did not ask him to do so. Zachary’s car had
   a recording system that turns on by default when the blue lights are on, but it
   was switched off.
          Upon arrival, Zachary transferred Brownlee into the custody of jail
   sheriffs. There is nothing in the record establishing that Zachary told the jail
   sheriffs about Brownlee’s back pain. Before Zachary left, Brownlee told him
   he wanted to see a doctor. Zachary responded that Brownlee had a right to
   one phone call “for legal or medical assistance.” A phone was available, but
   Brownlee did not call a doctor. Williams does not contend that Zachary had
   any reason to believe Brownlee had a pre-existing medical condition.
          The record includes various video recordings, including a recording
   of the room where Brownlee was held during the booking process. Williams’s




                                           3
Case: 21-60753      Document: 00516353343          Page: 4   Date Filed: 06/10/2022




                                    No. 21-60753


   brief claims the video footage of Brownlee in the booking room shows that
   Brownlee was in significant pain. Zachary and Shankle say Brownlee’s
   extreme intoxication, along with his upset stomach, explain the fact that
   Brownlee seemed unable to get comfortable in the booking room. For
   purposes of this appeal, we assume the video establishes that Brownlee was
   in pain. We also assume that both Zachary and Shankle saw Brownlee’s
   indicators of pain.
                                         2.
          The district court found the following five facts, none of which
   Williams now contests, in its summary-judgment order. First, Shankle
   booked Brownlee into the jail and put him in a segregated cell specifically for
   intoxicated inmates. Second, neither Zachary, nor Brownlee himself, nor
   anybody else told Shankle that Brownlee had any pre-existing medical
   condition. Third, Brownlee filled out an intake form and did not indicate any
   preexisting medical condition—and he specifically indicated on the form that
   he did not have a heart condition. Fourth, Brownlee said his stomach hurt
   during the booking process, and Shankle gave him permission to use the
   restroom. And fifth, Brownlee made no further complaints of stomach pain
   after returning from the restroom.
          Once Brownlee was booked and in his cell, Shankle and Deputy Diana
   Westmoreland (“Westmoreland”) checked on him intermittently—an
   average of once every half-hour or so. Williams does not contest this, but she
   says Shankle and Westmoreland checked on Brownlee less thoroughly than
   they should have. For instance, she points to deposition testimony that
   Westmoreland “could have done better,” and that she looked into
   Brownlee’s cell without stopping outside the cell. We assume Williams is right
   about this. We also assume, as Williams contends, that Shankle signed off as




                                         4
Case: 21-60753         Document: 00516353343               Page: 5       Date Filed: 06/10/2022




                                           No. 21-60753


   having checked on Brownlee in some instances when Westmoreland was in
   fact the one doing the checking.
           In the morning, Shankle went to Brownlee’s cell to bring him his
   breakfast. Brownlee did not respond, so Shankle eventually entered.
   Brownlee was unresponsive. Shankle called for help, and several officers and
   medical personnel responded. They performed CPR, but it did not work.
   Brownlee was pronounced dead at 6:28 a.m. The cause of death was listed as
   hypertension and arthroscopic vascular disease. Williams does not now
   contend that this cause of death is inaccurate.
                                                 B.
           Williams brought this suit under 42 U.S.C. § 1983. She sued Zachary,
   Shankle, and Westmoreland 1 in their individual capacities, arguing the
   officers violated Brownlee’s Fourteenth Amendment right to adequate
   medical care as a pretrial detainee.
           She also brought a claim against Chickasaw County, Mississippi and
   Sheriff Myers (in his official capacity). We refer to the County and Myers
   collectively as “Chickasaw” or the “County.” Williams argued Chickasaw
   was liable under Monell v. Department of Social Services of the City of New York,
   436 U.S. 658 (1978), on the ground that the County had violated Brownlee’s
   constitutional rights by failing to train its officers.



           1
             Williams purports to bring a claim against Westmoreland in her individual
   capacity. But the district court dismissed this claim on the ground that Westmoreland never
   received adequate process. Williams in no way contests that holding. Thus, we hold
   Williams forfeited the issue by failing to brief it, and we affirm the dismissal as to
   Westmoreland on that ground. See Ctr. for Bio. Diversity v. EPA, 937 F.3d 533, 542 (5th Cir.
   2019) (“Petitioners forfeited [an] argument by failing to include it in their opening brief.”).
   We discuss Westmoreland herein only to the extent her actions are relevant to the other
   defendants.




                                                 5
Case: 21-60753      Document: 00516353343          Page: 6   Date Filed: 06/10/2022




                                    No. 21-60753


          After some discovery, the defendants moved for summary judgment
   under Federal Rule of Civil Procedure 56. The court held Zachary and
   Shankle were entitled to qualified immunity because, among other things,
   they had not violated a clearly established constitutional right. And the court
   held Williams had failed to show Chickasaw was liable under Monell. So the
   court granted summary judgment in favor of Zachary, Shankle, and
   Chickasaw.
          Williams timely appealed. We have jurisdiction to review the district
   court’s final judgment under 28 U.S.C. § 1291.
                                         II.
          We review a grant of summary judgment de novo. E.g., Zurich Am. Ins.
   Co. v. Arch Ins. Co., 20 F.4th 250, 254 (5th Cir. 2021). Generally, as
   mentioned above, we construe the facts in the light most favorable to the non-
   movant (here, Williams). Brown, 623 F.3d at 253. And generally, summary-
   judgment movants (here, the defendants) bear the burden of showing “that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          We (A) hold that Zachary and Shankle are entitled to qualified
   immunity. Then we (B) affirm the district court’s grant of summary
   judgment to Chickasaw.
                                         A.
          We begin by outlining (1) the rules governing qualified immunity.
   Then we hold (2) Williams’s argument fails (as to both officers) because her
   brief frames the constitutional issue at an impermissibly high level of
   generality. Next, we hold (3) Williams’s argument fails (as to both officers)
   because, even if she had framed the issue with the requisite specificity, she
   does not point to any precedents that clearly establish the right the officers




                                         6
Case: 21-60753      Document: 00516353343           Page: 7    Date Filed: 06/10/2022




                                     No. 21-60753


   are supposed to have violated. And finally, we hold (4) to the extent there is
   clearly established law in this case, it cuts against Williams rather than in her
   favor—again, as to both officers.
                                          1.
          Because the officers have asserted qualified immunity in good faith,
   Williams bears the burden of showing a genuine dispute of material fact on
   that issue. See Joseph v. Bartlett, 981 F.3d 319, 328–29 (5th Cir. 2020). More
   specifically, Williams must first show there is a genuine dispute of material
   fact concerning “whether the officer[s] violated a constitutional right.”
   Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019); Joseph, 981 F.3d at
   329. Second, she must show there is a genuine dispute of material fact
   concerning “whether the right at issue was clearly established at the time of
   the alleged misconduct.” Morrow, 917 F.3d at 874 (quotation omitted);
   Joseph, 981 F.3d at 329. “We can decide one question or both.” Morrow, 917
   F.3d at 874.
          In this case, we need decide only the second question—whether the
   officers violated clearly established law. “A Government official’s conduct
   violates clearly established law when, at the time of the challenged conduct,
   the contours of a right are sufficiently clear that every reasonable official
   would have understood that what he is doing violates that right.” Ashcroft v.
   Al-Kidd, 563 U.S. 731, 741 (2011) (quotation omitted). Importantly for
   present purposes, “we must frame the constitutional question with
   specificity and granularity.” Morrow, 917 F.3d at 874–75. It is almost never
   enough to point to “general rules set forth in” existing precedents: General
   rules “do not by themselves create clearly established law outside an obvious
   case.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam) (quotation
   omitted); see also al-Kidd, 563 U.S. at 741 (“We do not require a case directly
   on point, but existing precedent must have placed the statutory or constitutional




                                           7
Case: 21-60753      Document: 00516353343           Page: 8   Date Filed: 06/10/2022




                                     No. 21-60753


   question beyond debate.” (emphasis added)). For purposes of this appeal,
   “[w]e assume without deciding that our precedent,” as opposed to Supreme
   Court precedent, “could, in an appropriate case, clearly establish the law.”
   Cleveland v. Bell, 938 F.3d 672, 677 (5th Cir. 2019).
                                          2.
          Williams argues that Zachary violated one of Brownlee’s clearly
   established constitutional rights. Williams points to the Fourteenth
   Amendment, which guarantees that pretrial detainees will not “have their
   serious medical needs met with deliberate indifference on the part of . . .
   confining officials.” Thompson v. Upshur Cnty., 245 F.3d 447, 457 (5th Cir.
   2001) (using this formulation in a rule statement). “To establish a
   constitutional violation [on this theory], a plaintiff must show that the
   defendant: (1) was aware of facts from which the inference could be drawn
   that a substantial risk of serious harm exists; (2) subjectively drew the
   inference that the risk existed; and (3) disregarded the risk.” Cleveland, 938
   F.3d at 676 (5th Cir. 2019) (quotation omitted).
          Williams’s brief first states the no-deliberate-indifference rule, citing
   Thompson. Then it applies that general rule to the facts of this case. It
   concludes that Zachary and Shankle violated Brownlee’s clearly established
   right to adequate pretrial care by showing deliberate indifference to his
   medical needs.
          That is not nearly specific enough. To the extent (if any) cases like
   Thompson clearly establish law, they do not do so merely by stating the general
   no-deliberate-indifference rule. They do so by applying the rule to a particular
   set of facts. See Dyer v. Houston, 964 F.3d 374, 384 (5th Cir. 2020) (running
   down the facts in Thompson and explaining Thompson had clearly established
   law with respect to factually similar scenarios—not in virtue of its mere rule
   statement); see also infra, Part II.A.3 (discussing these facts in more detail).




                                          8
Case: 21-60753      Document: 00516353343           Page: 9    Date Filed: 06/10/2022




                                     No. 21-60753


   “The dispositive question in this step of the qualified-immunity analysis is
   whether the violative nature of particular conduct is clearly established. Cases
   that are too factually distinct to speak clearly to the specific circumstances
   here are not enough to deny qualified immunity.” Cleveland, 938 F.3d at 677
   (quotations omitted). It is simply not enough to rely on general rule
   statements, as most of Williams’s briefing does. We therefore reject
   Williams’s impermissibly high-level framing of the right at issue. See Morrow,
   917 F.3d at 875 (“The Supreme Court has ‘repeatedly told courts not to
   define clearly established law at [a] high level of generality.’” (quoting al-
   Kidd, 563 U.S. at 742) (alteration omitted)).
                                          3.
          Even if Williams had framed the right with adequate specificity, she
   has not shown that either Zachary or Shankle “violated clearly established
   law.” Morrow, 917 F.3d at 874. That is because Williams points to no
   “existing precedent” that “place[s] the . . . constitutional question[s]” in
   this case “beyond debate.” al-Kidd, 563 U.S. at 741.
          Consider the cases Williams does cite. One is Nerren v. Livingston
   Police Dep’t, 86 F.3d 469 (5th Cir. 1996), a case where we found officers had
   violated a detainee’s clearly established constitutional rights. See id. at 473.
   The detainee’s “face and chest were marred with abrasions, he was in
   [obvious] pain, and he informed the Arresting Officers that he needed
   medical attention” for his injuries. Id. The detainee’s need for care was
   obvious because the officers knew he “had recently been involved in a
   multiple vehicle . . . accident.” Id. But the officers flat-out “denied [the
   detainee’s] request for the express reason that he had fled the scene of the
   accident without regard for the plight of the other victims.” Id. We affirmed
   the district court’s denial of qualified immunity. Id. at 474.




                                          9
Case: 21-60753     Document: 00516353343           Page: 10   Date Filed: 06/10/2022




                                    No. 21-60753


          Nerren does not place it “beyond debate” that Zachary violated
   Brownlee’s constitutional rights. al-Kidd, 563 U.S. at 741. It is undisputed
   that Brownlee complained only of wrist pain, back pain, and stomach
   discomfort—and only intermittently at that. And Zachary, unlike the officers
   in Nerren, was not on notice that Brownlee had recently undergone
   significant trauma. (This is true even on the assumption that the booking-
   room video demonstrates Brownlee was in significant pain and not just
   discomfort.) Further, rather than denying Brownlee care, Zachary explicitly
   told Brownlee he could use a readily accessible phone to call a doctor if he
   needed one.
          Likewise with Shankle. Williams does not contend that Brownlee
   asked Shankle for medical care even once. That alone puts Shankle outside
   Nerren’s domain. Moreover, the only complaint Brownlee voiced to Shankle
   was that his stomach hurt, and the only thing he requested was to use the
   restroom. Shankle let him do so, then he went about business as usual—
   including checking on Brownlee at regular intervals. To describe those
   circumstances is to explain why Nerren has nothing to do with them.
          Williams also cites Thompson and Dyer. Those cases have three key
   characteristics in common with each other—none of which appear in this
   case. First, in both Thompson and Dyer, the detainee was suffering from some
   form of psychosis. See Thompson, 245 F.3d at 452–54 (alcohol-related delirium
   tremens); Dyer, 964 F.3d at 377–78 (LSD). Second, the psychosis brought on
   seizures in each case, which in turn caused the detainee to thrash around and
   inflict himself with serious and obvious head wounds. See Thompson, 245 F.3d
   at 454 (Thompson had begun “to collide with objects in his cell, sometimes
   falling and striking his head against the window, floor or concrete bench.”);
   Dyer, 964 F.3d at 378–789 (The detainee had “thrashed violently . . . and
   slammed his head . . . against the interior of [a patrol] car” a total of more
   than 40 times.). Third, the relevant officers had first-hand knowledge of



                                         10
Case: 21-60753      Document: 00516353343            Page: 11     Date Filed: 06/10/2022




                                      No. 21-60753


   these traumatic injuries and nevertheless did little or nothing to help—and
   the detainees eventually died as a result. See Thompson, 245 F.3d at 454 (jailor
   provided some care but, at the end of her shift, specifically instructed her
   colleagues not to seek help without contacting her first and to contact her
   only if the detainee was “dying”); Dyer, 964 F.3d at 384–85 (despite
   witnessing the eventually fatal injuries as they occurred, transporting officers
   gave jailors the impression that all was well by “inform[ing] the jail sergeant
   only that Graham had been medically cleared at the scene”). Again, as the
   Dyer court itself explained, “Thompson define[d] clearly established law in
   sufficient detail to have notified the Officers [in Dyer] that their actions were
   unconstitutional” precisely because the cases shared these factual similarities.
   964 F.3d at 384.
          This case has none of the three characteristics that—as the Dyer court
   recognized—were central to Thompson’s holding. Brownlee (i) wasn’t
   suffering from psychosis. He (ii) didn’t have seizures, head injuries, or
   traumatic injuries of any sort. And (iii) because he didn’t suffer traumatic
   injuries, the officers necessarily didn’t witness him undergoing such injuries.
          Those three dissimilarities mean that Thompson, just like Nerren,
   doesn’t put it “beyond debate” that Zachary violated Brownlee’s
   constitutional rights. al-Kidd, 563 U.S. at 741; see also Dyer, 964 F.3d at 384
   (properly framing Thompson in very particularized terms). Put simply:
   Because there were no psychosis-related, self-inflicted injuries to ignore,
   Zachary can’t have ignored them. That means Zachary can’t have violated
   any law Thompson clearly established. Doubly so given that, even on
   Williams’s own account, Zachary had no reason to believe Brownlee was at
   serious risk of a cardiac event. See Domino v. Tex. Dep’t of Crim. Justice, 239
   F.3d 752, 756 (5th Cir. 2001) (a fortiori case holding that “the failure to
   alleviate a significant risk that the official should have perceived, but did not[,]




                                            11
Case: 21-60753     Document: 00516353343            Page: 12    Date Filed: 06/10/2022




                                     No. 21-60753


   is insufficient to show deliberate indifference.” (quotation omitted)
   (emphasis added)).
          Exactly the same reasoning applies to Shankle. His actions and
   omissions have nothing to do with psychosis, seizures, head injuries, acute
   trauma, or anything else that was in play in Thompson. That is the end of the
   inquiry.
                                          4.
          “To the extent we can identify clearly established law” in this case, it
   supports Zachary and Shankle rather than Williams. Morrow, 917 F.3d at 877.
   Estelle v. Gamble, 429 U.S. 97 (1976), is arguably the most on-point case.
   There, a prisoner complained of back pain after a heavy object fell on him.
   See id. at 99, 107. Prison doctors “diagnosed his injury as a lower back strain
   and treated it with bed rest, muscle relaxants and pain relievers.” Id. at 107.
   When his symptoms worsened, they also treated him for high blood pressure.
   See id. at 99–100. But the prisoner continued to get worse, and the doctors
   eventually discovered that he had “irregular cardiac rhythm.” Id. at 101. The
   prisoner sued a prison doctor. The Court held the doctor had not violated the
   prisoner’s rights—even if the doctor had misunderstood the import of the
   prisoner’s symptoms, and even if the doctor had accordingly mistreated the
   prisoner.
          Estelle is not directly on point. But its facts are arguably closer to this
   case than are any of Williams’s cited cases. There, as here, a detainee
   complained of severe back pain. There, as here, the relevant state employees
   treated the detainee as if he had a back injury. And there, as here, it turns out
   that there was something seriously wrong with the detainee’s heart—not just
   his back. As far as it goes, then, Estelle seriously undercuts Williams’s
   argument. See id. at 107–08 (holding there was no constitutional violation);
   see also Batiste v. Theriot, 458 F. App’x 351, 355–57 (5th Cir. 2012) (per




                                          12
Case: 21-60753     Document: 00516353343            Page: 13   Date Filed: 06/10/2022




                                     No. 21-60753


   curiam) (granting qualified immunity to officers who failed to perceive that a
   detainee, whom they had just tased, was undergoing a drug-induced and
   ultimately fatal medical emergency).
                                          B.
          Williams also urges us to vacate the district court’s grant of summary
   judgment to Chickasaw. Williams argues Chickasaw failed to train its jailors
   adequately, and that this failure amounted to a violation of Brownlee’s
   constitutional rights.
          The Supreme Court says failure to train can give rise to municipal
   liability under Monell. City of Canton v. Harris, 489 U.S. 378, 390 (1989). But
   because Monell claims focus on customs and policies, failure-to-train theories
   are an awkward fit for the doctrine. The Supreme Court recognized this in
   Canton—and its solution was to make it very difficult to show liability on a
   failure-to-train theory. Id. (acknowledging, “[i]t may seem contrary to
   common sense to assert that a municipality will actually have a policy of not
   taking reasonable steps to train its employees” but going on to provide a
   narrow route toward liability). The doctrinal bottom line: “Only where a
   municipality’s failure to train its employees in a relevant respect evidences a
   ‘deliberate indifference’ to the rights of its inhabitants can such a
   shortcoming be properly thought of as a city ‘policy or custom’ that is
   actionable under § 1983.” Id. at 389; see also id. at 391 (“To adopt lesser
   standards of fault and causation would open municipalities to unprecedented
   liability under § 1983.”).
          In this case, the district court correctly explained Williams did not
   clear that high bar. The district court held that “[n]othing in the record
   indicates a systemic failure to provide officers with training related to inmate
   medical assessment, and certainly not to the level required to invoke the
   [Canton] exception to Monell.” We agree. After reviewing the record and the




                                          13
Case: 21-60753     Document: 00516353343           Page: 14   Date Filed: 06/10/2022




                                    No. 21-60753


   briefing, we see no reversible error in the district court’s decision to grant
   summary judgment to Chickasaw.
          AFFIRMED.




                                        14